DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13-16 are rejected for depending upon a rejected base claim.  Claim 12 has been cancelled and 13-16 depend from claim 12.  Revision is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-11, 13-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cumbo (US 8522583 B2)
Regarding claim 1, Cumbo teaches a power release latching system, comprising: a housing (11); a service override lever (24) mounted to the housing, the service override lever being accessible from an exterior of the housing (fig. 5); a motor (42) for rotating a worm (44) that interfaces to a release gear (46), the release gear having a cam profile (wall between 48a and 48b) that interfaces with a pawl release lever (18) of the latching system, the pawl release lever being operatively coupled (col. 3, lines 7-14) to a pawl (14) that interfaces with a claw (12) of the latch system, wherein rotation of the service override lever (24) causes rotation of the release gear (col. 4, lines 60-67), and the service override lever (24) has a boss (50) that is configured to contact a wall (48a) of the release gear (25), the boss (50) extending in a direction generally parallel to an axis of rotation of the release gear (the boss 50 extends in multiple directions, the examiner is interpreting the direction as the width direction of the boss which extends in a direction generally parallel to the axis of the release gear).  
Regarding claim 3, Cumbo teaches the power release latching system as in claim 1, wherein the boss (50) is spaced from the wall (48a) when the release gear is in a home position (fig. 2; spring 34 is biased towards the side of 48b).
Regarding claim 4, Cumbo teaches the power release latching system as in claim 1, wherein the boss (50) contacts the wall (48a) when the release gear is in a full travel position (fig. 3).
Regarding claim 5, Cumbo teaches the power release latching system as in claim 4, wherein the cam profile (wall between 48a and 48b) contacts the pawl release lever (18; contacts through 20) when the release gear is in the full travel position (fig. 3).
Regarding claim 6, Cumbo teaches the power release latching system as in claim 1, wherein the cam profile (wall between 48a and 48b) contacts the pawl release lever (18, contacts through 20) when the release gear is in a full travel position (fig. 3).
Regarding claim 7, Cumbo teaches the power release latching system as in claim 1, wherein the boss (50) extends from a tab (part connecting 20 to 50) of the service override lever (24).
Regarding claim 8, Cumbo teaches the power release latching system as in claim 6, wherein the boss (50) is spaced from the wall (48a) when the release gear is in a home position (fig. 2).
Regarding claim 9, Cumbo teaches the power release latching system as in claim 6, wherein the boss (50) contacts the wall (48a) when the release gear is in a full travel position (fig. 3).
Regarding claim 10, Cumbo teaches the power release latching system as in claim 1, further comprising a return spring (30) for biasing the pawl release lever about a pivot (col. 3, line 1).
Regarding claim 11, Cumbo teaches the power release latching system as in claim 1, further comprising: a frame (annotated fig. 1) configured to mount the latch system to a vehicle sheet metal (mounts through hole ahead of arrow in annotated fig. 1).

    PNG
    media_image1.png
    502
    489
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 13, Cumbo teaches the power release latching system as in claim 12, wherein the service override lever (24) has a boss (50) that is configured to contact a wall (48a) of the release gear (26).
Regarding claim 14, Cumbo teaches the power release latching system as in claim 13, wherein the boss (50) is spaced from the wall (48a) when the release gear is in a home position (fig. 2; spring 34 is biased towards the side of 48b) and wherein the boss (50) contacts the wall (48a) when the release gear is in a full travel position (fig. 3).
Regarding claim 15, Cumbo teaches the power release latching system as in claim 14, wherein the cam profile (wall between 48a and 48b) contacts the pawl release lever (18, contacts through 20) when the release gear is in a full travel position (fig. 2).
Regarding claim 16, Cumbo teaches the power release latching system as in claim 15, further comprising a return spring (30) for biasing the pawl release lever about a pivot (col. 3, line 1).
Regarding claim 17, Cumbo teaches a method for manually releasing a power release latching system, comprising: rotatably mounting a service override lever (24) to a housing (11) of the latching system, the service override lever being accessible from an exterior of the housing (fig. 5); and rotating a release gear (46) of the latching system with the service override lever (col. 4, lines 60-67), the release gear (46) having a cam profile (wall between 48a and 48b) that interfaces with a pawl release lever (18) of the latching system, the pawl release lever (18) being operably coupled (col. 3, lines 7-14) to a pawl (14) that interfaces with a claw (12) of the latch system, wherein the service override lever (24) has a boss (50) that is configured to contact a wall (48a) of the release gear (26), the boss (50) extending in a direction generally parallel to an axis of rotation of the release gear (the boss 50 extends in multiple directions, the examiner is interpreting the direction as the width direction of the boss which extends in a direction generally parallel to the axis of the release gear).  
Regarding claim 20, Cumbo teaches the method as in claim 17, wherein the boss (50) is spaced from the wall (48a) when the release gear is in a home position (fig. 2; spring 34 is biased towards the side of 48b) and wherein the boss (50) contacts the wall (48a) when the release gear (46) is in a full travel position (fig. 3).
Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments with respect to independent claims 1 and 17, the applicant asserts that the newly added limitation that “the pawl release lever being operatively coupled to a pawl that interfaces with a claw of the latch system” is clearly not taught by Cumbo.  The examiner disagrees, and points to column 3, lines 7-14 to provide support.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         
 /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675